                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                    Case No. 7:20-cv-00040-M

     CATHLEEN BRYANT,                   )
                                        )
                            Plaintiff,  )
                                        )
     V.                                 )
                                        )                                       ORDER
      CORE CONTENTS RESTORATION, LLC, )
     YVONNE D. McCORMICK, NICOLE S.     )
     McCORMICK, KAREN J. KOSS, and      )
     ADRIANE B. NULL,                   )
                                        )
                            Defendants. )

       This matter comes before the court sua sponte. Within the court's May 12, 2021 order, the court

directed Plaintiff to file an amended complaint within ten (10) days of the date of the order's entry along

with a memorandum showing good cause for why she had failed to meet the deadline to file the amended

complaint set forth within the court's prior March 20, 2021 opinion and order. [DE-101 ; see DE-98] The

court made clear within the May 12, 2021 order that, if Plaintiff again failed to timely follow the court' s

instructions, the court would dismiss her lawsuit pursuant to Federal Rule of Civil Procedure 41(b) ("Rule

41 (b )"). [DE-101] Plaintiff again failed to file an amended complaint (or anything else) by the time that

the ten-day window closed last week.

       Nevertheless, because Plaintiff is a prose litigant entitled to "special judicial solicitude[,]" Beaudett

v. City of Hampton , 775 F.2d 1274, 1277 (4th Cir. 1985), the court directed the Clerk of Court to call

Plaintiff to inform her that she was required to file an amended complaint, and to tell Plaintiff that she had

twenty-four (24) hours to respond and follow the court's instructions if she wished to proceed with her

lawsuit. The Clerk was unable to contact Plaintiff, but left Plaintiff a voicemail passing along the court's
                                                           1
instructions. Another week has now passed, the Clerk has not heard from Plaintiff, and no filings have been

made to the docket.

       Therefore, because Plaintiff has repeatedly "fail[ ed] to prosecute or to comply with ... a court

order[,]" Rule 41(b), the court: (1) DISMISSES the complaint without prejudice, see Link v. Wabash R.

Co., 370 U.S. 626, 630-32 (1962); (2) DISMISSES AS MOOT all other motions pending on the docket;

and (3) DISSOLVES the injunction it previously entered in this matter. The Clerk of Court is DIRECTED

to remit Plaintiffs Federal Rule of Civil Procedure 65(c) security payments to Plaintiff and to thereafter

close the case.



       SO ORDERED this the _ _ _        3_J__ day of _ _ _A(l_~=nff-_JL_~___~, 2021.


                                                       2lul t
                                                         RICHARD E. MYERS II
                                                                             ~s              J[:
                                                         CHIEF UNITED STATES DISTRICT WDGE




                                                        2
